Appellant was convicted in the County Court of Williamson County of receiving and concealing stolen property, and her punishment fixed at one day in the county jail and a fine of $10.
A motion to dismiss the appeal because of a detective appeal bond, will be overruled inasmuch as it appears that after being notified of the condition of said appeal bond, a new bond was made by appellant in accordance with our statute, which was properly certified to and filed with the clerk of this court, and same will be incorporated in and made a part of the record in this case.
Appellant was charged with receiving from one Parrish a certain dress of the value of fifteen dollars which had theretofore been acquired by one Holts in such manner as that its acquisition was theft. *Page 410 
Holts or Holt was introduced as a witness for the State and testified that he had been brought to the county of the forum from the county jail in Bastrop by the officers. On cross-examination by appellant he admitted himself to be an escaped convict, stating that he had never been pardoned. Appellant thereupon objected to his testimony, which objection was overruled and he was permitted to further testify. The objection should have been sustained. Corzine v. State,88 Tex. Crim. 340, 226 S.W. Rep., 686.
Holts and Parrish were both shown to have been criminally connected with the alleged stolen property in such way as to make theirs fall within the rule of accomplice testimony. Failure to charge as to such testimony is not reversible error unless there be an exception to the instructions given, for such failure; or there be refusal of a special charge submitting such issue, neither of which appears in the instant case, and the matter cannot be raised upon motion for new trial, or in this court for the first time.
Witness Parrish testified that said Holts left various suit cases filled with stolen goods at the home of one Ricks, who knew said goods were stolen. We do not think the particular objection to this evidence which was made by appellant was sufficient, but in view of another trial we observe that the knowledge of Ricks of the stolen character of said goods, does not appear material or binding upon this appellant; and it would appear to be resinter alias acta as to what was done between Holt and Ricks away from the presence and hearing of appellant, and such testimony should not be admitted over a proper objection.
The alleged stolen property involved in the instant case was claimed by the State to have been stolen by said Holts from a store in Bastrop. This alleged thief while testifying as a witness was permitted, over objection, to say that he had broken into other stores at Bartlett, Elgin, Granger and Thorndale. In his qualification to the bill of exceptions taken by appellant, the trial court said he admitted said evidence as to other thefts from other stores as showing system on the part of Holt and as evidence of its knowledge on the part of appellant. There appears in the record no contention on the part of appellant that the property was not stolen by Holt, nor that his connection therewith was innocent. There appears no legal reason for showing the commission of the thefts or robberies from other stores than that in Bastrop from which the alleged stolen property was taken. It was not even attempted to be shown that said other thefts were contemporaneous, and we find nothing in the record to indicate or suggest any knowledge on the part of appellant of said other thefts. The evidence was inadmissible, and the objection should have been sustained.
No error was committed in refusing a peremptory instruction on behalf of appellant. The proof showed that for eleven dollars she bought a new silk dress worth $42.50 which had never been worn or *Page 411 
used, and which was brought to her house by the negro Parrish in a hand-bag, he having been to her house before with other articles, from all which it would not seem unreasonable that she might have known that his possession of the property was unlawful. When the property was found by the officers in her home, it was taken from an ice-chest. Under these facts it was a question for the jury to decide whether or not at the time she bought the property she knew it was acquired by the person from whom she obtained same in such manner as that its taking was theft.
For the errors above mentioned the judgment of the trial court will be reversed and the cause remanded.
Reversed and remanded.
                          ON REHEARING.                         June 24, 1921.